TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00673-CR



                                     Thomas Pena, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 59787, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Thomas Pena seeks to appeal a judgment of conviction for engaging in organized

criminal activity. The trial court has certified that this is a plea bargain case and Pena has no right

of appeal. See Tex. R. App. P. 25.2(a)(2). The court has additionally certified that Pena waived his

right of appeal. The appeal is dismissed. See id. rule 25.2(d).




                                               __________________________________________

                                               G. Alan Waldrop, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: November 30, 2006

Do Not Publish